Richardson, Judge,
delivered the opinion of the court.
The transcript of the justice, on which the circuit court took cognizance of the case, does not contain the warrant, or any affidavit or other statement that an offence had been committed, except the minute on the docket, and it nowhere shows that the assault was committed in Gasconade county. This was a criminal proceeding, and the usual liberality that is indulged to uphold the proceedings of courts of common law jurisdiction can not be invoked in this cause. Justices of the peace have no jurisdiction, in cases of’assault and battery, under the act concerning breaches of the peace (R. C. 1855), except such as occur within their respective counties, and the transcript ought to have shown on its face that the justice had jurisdiction of the offence. It is a well established principle of law that inferior tribunals not proceeding according to the course of the common law are confined strictly to the authority given, and the ground of their jurisdiction must appear on the face of their proceedings. (9 Wheat. 549; 1 John. Cas. 20.) In the case of The People v. Miller, 14 John. 370, the defendant had been convicted of a misdemeanor in the court of special sessions of Otsego county; the case was taken on certiorari to the Supreme Court, and, it not appearing on the record in what county the offence was committed, the judgment was reversed, and the court declared: “ it is essential that it should appear that the court had jurisdiction of the offence, and it had no jurisdiction unless it was committed in the county of Otsego.” So also in Powers v. The People, 4 Johns. 292, the defendant had been convicted before three justices of stealing a handkerchief, and on cer-tiorari the proceedings were quashed because it did not appear that the value of the article stolen was less than twelve dollars and a half; and the court observed, “it is a salu*67tary rule with respect to inferior courts that the cause, of which they take cognizance, should appear to be within their jurisdiction.”
It may be that some paper before the justice, which he did not send up with the appeal, properly laid the venue, but as none appeared in the transcript the court ought to have sustained the defendant’s motion to dismiss.
The other judges concurring, the judgment is reversed and the cause remanded.